LAW L|BRAHY

FOR PUBLICATION IN WEST'S HAWAI‘! REPORTS AND PACIFIC REPORTER

IN THE INTERMEDIATE COURT OF APPEALS

 

oF THE STATE oF HAWAI‘I ,,__,
33
§§
mr
---oOo--- §§ §§
he Y
ch §§
STATE OF HAWAFI, Plaintiff-Appellee, v. § iY
T:MOTHY A. WALSH, Defendant-Appeliant _J §
§§

NO. 2979O

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CRIMINAL NO. 08-l-O4l8(3))

MAY 26, 2010

FOLEY, PRESIDING JUDGE, AND REIFURTH, J.;
AND FUJlSE, J., CONCURRING SEPARATELY

OPINION OF THE COURT BY REIFURTH, J.

Defendant-Appellant Timothy A. Walsh (Walsh) appeals
entered in the Circuit Court of

from the March 3l, 2009 Judgment,

the Second Circuit (circuit court),
Assault in the Second Degree in violation of Hawaii Revised

Statutes § 707~7ll(1)(b) (Supp. 2009), sentencing him to five
years of incarceration with a mandatory minimum of one year and
and ordering him to pay restitution of $1,l37.lO

V finding him guilty of

eight months,
and a Crime victim Compensation fee of $lO5.00.
On appeal, Walsh contends that (1) his rights under the

Hawafi Constitution were violated by the prosecutor's comments

during closing argument that Walsh was able to tailor his

testimony because he was present during jury voir dire and while
(2) the circuit court's failure to

other witnesses testified,
instruct the jury that walsh had a right to be present during the
and (3) the circuit

trial proceedings constituted plain error,
court's order of restitution was invalid.

For the reasons discussed below, we reverse the

judgment and remand the case to the circuit court.

The Honorable Joseph E. Cardoza presided.

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

I . BACKGROUND
A. The Incident ,

The charge against Walsh stems from a May 3l, 2008
altercation between Walsh and several individuals in the town of
Kihei, Maui.

Walsh and his sister, Stephanie, were arguing in the
Kukui Mall (Mall) parking lot outside of the Oceans Bar and
Grille (Oceans) at approximately l:30 a.m. when a group of men in
a truck parked in a nearby parking stall interrupted, cursed at,
and began arguing with Walsh, Walsh cursed back at the men and
told them to mind their own business. Four or five of the men
advanced on Walsh and a fight ensued.

The confrontation went on for some time, with Walsh
getting battered, kicked, and pushed around the parking lot. At
some point, Walsh curled up on the ground because he was being
kicked and stepped on. After some time, Walsh was able to crawl
and stumble up.

According to Walsh, once he stood up, he stumbled
toward the complainant, Kapena Kramer (Kapena), whereupon Walsh
punched Kapena in the face. Walsh testified, "And then 1 got up

I just swung blindly, . . . I was trying to hit whoever was
around me because I was getting attacked."

John Cooprider (Cooprider), Oceans' general manager,
however, testified that he observed Walsh approaching Kapena in a
"calm, cool, collective (sic)," manner and without any apparent
injuries. Cooprider said that he "wasn't alarmed by [Walsh] by
any means." He saw Walsh look to his left, observe Kapena,
pause, and then "turn[] with everything he had and hit [Kapena]".
According to Cooprider, Kapena was positioned so that he could
not see Walsh approaching. Walsh's punch knocked Kapena
unconscious and fractured his jaw in two places.

Maui Police Officers arrived and arrested Walsh for
Assault in the Second Degree. On June 27, 2008 Walsh was charged
via Felony Information with "recklessly caus[ing] serious or
substantial bodily injury to Kapena Kramer, thereby committing

the offense of Assault in the Second Degree in violation of

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Section 707-7ll(l)(b) of the Hawaii Revised Statutes."
B. Closing Arguments
During closing argument, the prosecutor stated, in'
relevant part:

Some of you during voir dire and jury selection were
asked about what you would look at, and the defense went
into great detail. Remember one thing that was asked by me
to the Defendant? You know, the Defendant, first of all, is
entitled, since he's on trial here, is entitled to hear and
see all the witnesses. But with that becomes [sic] the
facts [sic] that he's benefitted from seeing all these
witnesses. Before he got up on that stand, he saw each and
every one of the witnesses, heard what they were going to
say.

What's important about that is not only that, he heard
the voir~diring [sic] your guestions, which some of you had
mentioned, I believe you said, well, you know, if they
looked me in the eye. Okay, so he gets up here and looks
each one of you in the eye. See how sincere I am? Does
that mean you're sincere?

(Emphasis added). Walsh did not object to the prosecutor's
argument.
C. Restitution Order in Judgment

In addition to incarceration, the circuit court ordered
Walsh to pay restitution of $l,l37.50 and a Crime victim
Compensation fee of $105.00. The manner of the restitution
payment was "to be determined by the Director of the Department
of Public Safety."

II. POINTS OF ERROR

Walsh raises four points of error:

(1) The circuit court erred in allowing the prosecutor
to make constitutionally impermissible arguments during closing
argument that because Walsh was present during trial, he heard
the testimony of all other witnesses and the voir dire of the
jury, and tailored his testimony to match the evidence and appear
more credible;

m(2) The prosecutor's statements during closing
argument constituted prosecutorial misconduct, and deprived Walsh
of his right to due process and a fair trial;

_ (3) The circuit court plainly erred in failing to
instruct the jury on Walsh's constitutional right to be present

during the voir dire of the jury and the testimony of the

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

witnesses, and that the jury must not draw any unfavorable
inference based on his presence throughout the trial; and

(4) The circuit court's order of restitution was
invalid because it delegated the decision of the "method and
manner of payment" to the Director of the Department of Public
Safety.

III. STANDARDS OF REVIEW
Constitutional Vio1ations In Crimina1 Proceedings

The appellate court reviews questions of constitutional
law de novo under the "right/wrong" standard and, thus, exercises
its "own independent judgment based on the facts of the case."
State v. Jenkins, 93 HawaiU.87, 100, 997 P.2d l3, 26 (2000)
(internal quotation marks and citation omitted).

Prosecutorial Misconduct

"Allegations of prosecutorial misconduct are reviewed
under the harmless beyond a reasonable doubt standard, which
requires an examination of the record and a determination of
whether there is a reasonable possibility that the error
complained of might have contributed to the conviction." State
V. ROgan, 91 Hawai‘i 405, 412, 984 P.2d 123l, 1238 (l999)
(internal quotation marks and citations omitted) (quoting State
v. Sawyer, 88 HawaFi 325, 329 n.6, 966 P.2d 637, 641 n.6
(l998)).

"Prosecutorial misconduct warrants a new trial or the
setting aside of'a guilty verdict only where the actions of the
prosecutor have caused prejudice to the defendant's right to a
fair trial." State v. McGriff, 76 Hawai°i l48, l58, 871 P.2d
782, 792 (l994). "In order to determine whether the alleged
prosecutorial misconduct reached the level of reversible error,
[the appellate court considers] the nature of the alleged
misconduct, the promptness or lack of a curative instruction, and
the strength or weakness of the evidence against defendant."
State V. Agrabante, 73 Haw. 179, 198, 830 P.2d 492, 502 (l992).

Unobjected To Closing Argument - Plain Error
The appellate court "will apply the plain error

standard of review to correct errors which seriously affect the

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

fairness, integrity, or public reputation of judicial
proceedings, to serve the ends of justice, and to prevent the
denial of fundamental rights." State v. Nichols, 111 HawaFi
327, 334, 141 P.3d 974, 981 (2006) (quoting State v. Sawyer, 88
HaWai‘i 325, 330, 966 P.2d 637, 642 (l998)).
"Where defense counsel failed to object to the
statements made during the Prosecutor's closing argument, we
determine whether the statements were improper and, if so,
whether they constituted plain error that affected [Defendant's]
substantial rights." State v. Suan, 121 HawaiH.169, 174, 214
P.3d 1159, 1164 (App. 2009) (citing State v. Clark, 83 HawaiH
289, 304, 926 P.2d l94, 209 (l996)). 1
Jury Instructions
The standard of review for jury instructions that were
not objected to at trial was clarified in State v. Nichols, 111
HawaiU.327, 141 P.3d 974 (2006), where the Hawafi Supreme Court
held that:

although as a general matter forfeited assignments of error
are to be reviewed under [HawaFi Rules of Penal Procedure
(HRPP)] Rule 52(b) plain error standard of review, in the
case of erroneous jury instructions, that standard of review
is effectively merged with the HRPP Rule 52(a) harmless
error standard of review because it is the duty of the trial
court to properly instruct the jury. As a resu1t, once
instructional error is demonstrated, we will vacate, without
regard to whether timely objection was made, if there is a
reasonable possibility that the error contributed to the
defendant's conviction, i.e., that the erroneous jury
instruction was not harmless beyond a reasonable doubt.»

Id. at 337, 141 P.3d at 984. Thus, the appellant must first
demonstrate instructional error by rebutting the "presumption
that unobjected~to jury instructions are correct." Id. at 337
n.e, 141 P.3d @1:1934 n.e,- accord state v. Eberly, 107 Hawai‘i
239, 250, 112 P.3d 725, 736 (2005). 1f the appellant is able to

rebut this presumption, the burden shifts to the State to prove

that the error was harmless beyond a reasonable doubt because:

[e]rroneous instructions are presumptively harmful and are a
ground for reversal unless it affirmatively appears from the
record as a whole that the error was not prejudicia1.
However, error is not to be viewed in isolation and
considered purely in the abstract. lt must be examined in
the light of the entire proceedings and given the effect
which the whole record shows it to be entitled,

Nichols, 111 Hawafi at 334, 141 P.3d at 981 (brackets in

5

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

original omitted) (quoting State v. Gonsalves, 108 HawaiH_289,
293, 119 P.3d 597, 601 (2005)). 1f the State cannot demonstrate
that the error was harmless beyond a reasonable doubt, the
conviction must be vacated. Nichols, 111 HawaFi at 337, 141
P.3d at 984. The "harmless beyond a reasonable doubt" standard
applies, whether the appellant failed to object to an improper
instruction, or failed to request a proper instruction. State v.
Stenger, 122 HawaiH.271, 281, 226 P.3d 44l, 451 (20lO).

Iv. DIscUssIoN `

Walsh contends that the "Prosecutor's comments during
closing argument that Walsh's presence during trial enabled him
to tailor his testimony to match the evidence and to appear more
credible violated [his] state constitutional rights."
Specifically, Walsh argues that "[t]hese comments impermissibly
infringed on [his] constitutional right to be present during the
trial as guaranteed by article 1, section 14 of the HawaiU_
Constitution, and had a chilling effect on [his] right to testify
on his own behalf as guaranteed by article I, sections 5, 10 and
14 of the Hawai‘i Constitution."

The State contends that Walsh's rights were not
violated because Walsh put his credibility at issue by testifying
during the trial.W ln support, the State in large part relies
on the United States Supreme Court decision Portuondo v. Agard,
529 U.S. 61 (2000).

In Portuondo, the Supreme Court held that the
defendant's Fifth and Sixth Amendment rights were not violated by

the prosecutor's statements during closing argument:

You know, ladies and gentlemen, unlike all the other
witnesses in this case the defendant has a benefit and the
benefit that he has, unlike all the other witnesses, is he
gets to sit here and listen to the testimony of all the
other witnesses before he testifies.

3/ The State contends that the portion of Walsh's claim relating to
the prosecutor's comment concerning Walsh's presence at jury voir dire is not
properly before this court because "[t]he voir dire is not part of the record
on appeal, such that the allegation of improper comment . . . should be
disregarded as beyond the scope of appeal." The issue, however, is not the
jury voir dire itself, but the prosecutor's comment during closing argument
regarding Walsh's right to witness jury voir dire.\ Therefore, it is not
necessary that the transcript of the jury voir dire be part of the record on
appeal.

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

That gives you a big advantage, doesn't it. You get
to sit here and think what am 1 going to say and how am 1
going to say it? How am 1 going to fit it into the
evidence?

He’s a smart man. 1 never said he was stupid.
He used everything to his advantage.

Id. at 64 (internal quotation marks omitted). The Court based
its decision, in part, on the premise that "[a]llowing comment
upon the fact that a defendant's presence in the courtroom
provides him a unique opportunity to tailor his testimony is
appropriate - and indeed, given the inability to sequester the
defendant, sometimes essential - to the central function of the
trial, which is to discover the truth." Id. at 73.

Justice Ginsburg, with whom Justice Souter joined,
dissented, contending that the majority's holding "transform[ed]
a defendant's presence at trial from a Sixth Amendment right into
an automatic burden on his credibility." Id. at 76. The dissent
reasoned that, under the majority's holding, every defendant who
testified would be susceptible to tailoring accusations and
"[t]he prosecutorial comment at issue, tied only to the
defendant's presence in the courtroom and not to his actual
testimony, tarnishes the innocent no less than the guilty." Id.
at 77-78. Justice Ginsburg posited that the generic accusations
of the prosecutor were of no value to the truth finding function
of a trial, and that prohibiting such accusations "would rein in
a prosecutor solely in situations where there is no particular
reason to believe that tailoring has occurred . . . ." Id. at 78~
79.

Since submission of the briefs in this case, the
Hawafi Supreme Court has addressed the application of Portuondo
and considered prosecutorial accusations of tailoring in closing
argument under the Hawafi Constitution in the case of State v.
Mattson, 122 HawaiU.312, 226 P.3d 482 (2010). 1n Mattson, the

prosecutor stated during closing argument that:

[The defendant] told you he lied before. He had a
chance to sit through the evidence. He had to make his
story gibe with what you've heard. what is in evidence.

7

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

what [Kumia] even had to admit to, because she-.... He sat
through the evidence. There is a 911 tape. [Kumia’s]
statement. [Hayashi's] statement. Based on all that, he is
not telling the truth. All of a sudden he remembered that
he grabbed that knife.

This case is about credibility. 1n order to believe
the defendant, you have to be able to answer why didn't
[Kumia] just give him the key? why did [Kumia] lock him out
of the house that night? why lie the day after the event?
Thank you.

Id. at 326~27, 226 P.3d at 496~97.

The HawaiH Supreme Court looked to Portuondo for
guidance and concluded that the majority's holding did not
adequately protect the defendant's rights guaranteed by article
1, section 14 of the HawaFi Constitution (the "confrontation
clause"). Id. at 325, 226 P.3d at 495. Rather, the court agreed
with Justice Ginsburg's dissent, that "generic accusations of
tailoring during closing argument that are based only on a
defendant's presence throughout the trial burden the defendant's
constitutional right to be present at trial and could discourage
a defendant from exercising his constitutional right to testify
on his own behalf." Id. at 326, 226 P.3d at 496.

1n sum, the Mattson court adopted the reasoning of
Justice Ginsburg's dissent and concluded that it would be
improper "under article 1, section 14 of the Hawai‘i
Constitution, for the prosecutor to make generic accusations
during closing argument that a defendant tailored his testimony
based solely on the defendant's exercise of his constitutional
right to be present during the trial." Id. The court, however,
found that the prosecutor's specific statements were not
impermissible because the prosecutor incorporated in his argument
evidence adduced at trial to controvert the defendant's
testimony.

1n Mattson, the prosecutor's tailoring argument was not
impermissible because "the prosecutor also referred to specific
evidence adduced at trial that was directly contradictory to
Mattson's testimony." Id. at 327, 226 P.3d at 497. The court
stated that since "the prosecution referred to specific evidence
presented at trial in addition to referring to Mattson's presence

at trial, it cannot be said that the prosecutor's remarks during

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

closing argument constituted a 'generic accusation' that Mattson
tailored his testimony based solely on his presence at trial."
Id.

This case, however, reflects a generic accusation
because the prosecutor's argument does not reference any
evidence and relates only to walsh's presence in the courtroom.
The prosecutor's argument drew attention to walsh's presence
during witness testimony and jury voir dire, emphasized that
walsh had heard all of the testimony prior to testifying himself,
and implied that walsh tailored his testimony to appear more
credible.

Contrary to walsh's argument, the prosecutor did not
state that walsh tailored his testimony. The implication of the
prosecutor's argument, however, was such that the jury was left
with the inescapable conclusion that because walsh exercised his
right to be present during jury voir dire and other witnesses'
testimony, he was tailoring his testimony.

Moreover, and unlike the Mattson case, the offending
portion of the prosecutor's closing argument did not refer to
specific evidence adduced at trial which controverted walsh's
testimony. Rather, the statement addressed only the possible
nefarious consequences associated with walsh exercising his
constitutionally protected rights. 1

walsh's failure to object to the closing argument at
trial does not prevent us from addressing the issue on appeal.
we "will apply the plain error standard of review to correct
errors which seriously affect the fairness, integrity, or public
reputation of judicial proceedings, to serve the ends of justice,
and to prevent the denial of fundamental rights." Nichols, 111
Hawai‘i at 334, 141 P.3d at 981 (quoting Sawyer, 88 Hawai5i at
330, 966 P.2d at 642).

"Where defense counsel failed to object to the
statements made during the Prosecutor's closing argument, we

determine whether the statements were improper and, if so,
whether they constituted plain error that affected [Defendant's]
substantial rights." Suan, 121 Hawafi at 174, 214 P.3d at 1164

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

(citing Clark, 83 Hawafi at 304, 926 P.2d at 209).
whereas the prosecutor's remarks during closing
argument constituted a "generic accusation" that walsh tailored

his testimony based solely on his presence at trial, whereas we

_conclude that the evidence against walsh was not overwhelming,

and whereas, as a result, "the pivotal issue [in the case] was
the credibility of the witnesses[,]" walsh's rights under article
1, section 14 of the Hawafi Constitution were violated. See
State v. MarSh, 68 Haw. 659, 66l, 728 P.2d 1301, 1302 (1986)
(because credibility was a central issue in the case, the HawaiH
Supreme Court could not "conclude beyond a reasonable doubt that
the prosecutor's remarks had little likelihood of influencing
this critical choice"). we cannot conclude that the prosecutor's
conduct did not contribute to walsh's conviction, and we
therefore reverse and remand to the circuit court for a new
trial.
V. CONCLUSION

Although we note the agreement of the State and walsh
concerning the impropriety of the restitution order, we need not
reach this or any of the other issues raised on appeal in light
of our decision. Accordingly, the circuit court's March 31, 2009
Judgment is vacated and the case is remanded for a new trial.
State V. Smith, 91 Hawafi 450, 460, 984 P.3d l276, 1286 (App.
1999) ("1n situations where prosecutorial misconduct caused
prejudice to the defendant's right to a fair trial, however, a

new trial must be ordered.")

On the briefs: 
Craig w. Jerome,  

Deputy Public Defender,
for Defendant-Appellant.

Renee 1shikawa Delizo,
Deputy Prosecuting Attorney,
County of Maui,

for Plaintiff-Appellee.

10